81018: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-09999: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81018


Short Caption:COHEN VS. PADDA C/W 81172Court:Supreme Court


Consolidated:81018*, 81172Related Case(s):81172


Lower Court Case(s):Clark Co. - Eighth Judicial District - A792599Classification:Civil Appeal - General - Other


Disqualifications:Cadish, SilverCase Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:04/27/2020 / Kohl, JamesSP Status:Completed


Oral Argument:12/07/2021 at 11:30 AMOral Argument Location:Las Vegas


Submission Date:12/07/2021How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeClaggett & Sykes Law FirmSean K. Claggett
							(Claggett & Sykes Law Firm)
						Micah S. Echols
							(Claggett & Sykes Law Firm)
						Matthew S. Granda
							(Claggett & Sykes Law Firm)
						William T. Sykes
							(Claggett & Sykes Law Firm)
						


Amicus CuriaeJay BloomMilan Chatterjee


Amicus CuriaeSouth Asian Bar Association of Las VegasMilan Chatterjee


Amicus CuriaeVeterans In Politics International, Inc.Milan Chatterjee


AppellantRuth L. CohenDonald J. Campbell
							(Campbell & Williams)
						Philip R. Erwin
							(Campbell & Williams)
						Dale A. Hayes, Jr.
							(Hayes Wakayama)
						Dale A. Hayes
							(Hayes Wakayama)
						Samuel R. Mirkovich
							(Campbell & Williams)
						Liane K. Wakayama
							(Hayes Wakayama)
						


RespondentPaul Padda Law, PLLCJoel D. Henriod
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Paul S. Padda
							(Paul Padda Law, PLLC)
						J. Stephen Peek
							(Former)
						
							(Holland & Hart LLP/Las Vegas)
						Tamara Beatty Peterson
							(Peterson Baker, PLLC)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Ryan A. Semerad
							(Donald L. Fuller, Attorney at Law, LLC)
						Abraham G. Smith
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						


RespondentPaul S. PaddaJoel D. Henriod
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Paul S. Padda
							(Paul Padda Law, PLLC)
						J. Stephen Peek
							(Former)
						
							(Holland & Hart LLP/Las Vegas)
						Tamara Beatty Peterson
							(Peterson Baker, PLLC)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Ryan A. Semerad
							(Donald L. Fuller, Attorney at Law, LLC)
						Abraham G. Smith
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


04/16/2020Filing FeeFiling Fee due for Appeal. (SC)


04/16/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-14581




04/16/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-14584




04/22/2020Filing FeeFiling Fee Paid. $250.00 from Campbell & Williams.  Check no. 24069. (SC)


04/22/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)20-15318




04/27/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: James A. Kohl. (SC)20-15823




05/01/2020Docketing StatementFiled Docketing Statement Civil Appeals.  (SC)20-16611




05/21/2020Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for June 26, 2020, at 9:30 AM. Case Nos. 81018/81172. (SC)20-19469




07/08/2020Settlement Program ReportFiled Amended ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and the settlement conference will be rescheduled from June 26, 2020, at 9:30 AM to July 24, 2020, at 9:00 AM.  Mediation will take place using Microsoft Teams. Case Nos. 81018/81172. (SC)20-25157




08/07/2020Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. Case Nos. 81018/81172. (SC)20-29101




08/11/2020Settlement Order/ProceduralFiled Order: Consolidate Appeals/No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement. Appellant in Docket No. 81018 shall have 14 days from the date of this order to file and serve a transcript request form. Appellants in Docket No. 81172 shall have 14 days from the date of this order to file and serve a transcript request form. Appellant in Docket No. 81018 shall have 90 days from the date of this order to file and serve an opening brief and appendix. Appellants in Docket No. 81172 shall have 90 days from the date of this order to file and serve an opening brief and appendix. (SC)20-29507




08/17/2020Transcript RequestFiled Appellant's Certificate of No Transcript Request. (For Case No. 81018) Nos. 81018/81172 (SC)20-30301




08/25/2020Notice/IncomingFiled No Transcript is Being Requested.  (81172) Nos. 81018/81172 (SC)20-31403




11/06/2020MotionFiled Stipulation for Extension of Time to File Opening Briefs for both Appellant and Respondent. Nos. 81018/81172. (SC)20-40669




11/06/2020Notice/OutgoingIssued Notice Motion/Stipulation Approved for Opening Briefs and Appendix in both cases. Nos 81018/81172 (SC)20-40718




12/09/2020BriefFiled Opening Brief Cross-Appellants Paul S. Padda and Paul Padda Law, PLLC's. Nos. 81018/81172. (SC)20-44795




12/09/2020BriefFiled Appellant's (Ruth L. Cohen) Opening Brief. Nos. 81018/81172 (SC)20-44801




12/09/2020AppendixFiled Joint Appendix. Nos. 81018/81172 Vol. 1 (SC)20-44806




12/09/2020AppendixFiled Joint Appendix. Nos. 81018/81172 Vol. 2 (SC)20-44807




12/09/2020AppendixFiled Joint Appendix. Nos. 81018/81172 Vol. 3 (SC)20-44809




12/09/2020AppendixFiled Joint Appendix. Nos. 81018/81172 Vol. 4 (SC)20-44810




12/09/2020AppendixFiled Joint Appendix. Nos. 81018/81172 Vol. 5 (SC)20-44813




12/09/2020AppendixFiled Joint Appendix. Nos. 81018/81172 Vol. 6 (SC)20-44814




12/09/2020AppendixFiled Joint Appendix. Nos. 81018/81172 Vol. 7 (SC)20-44817




12/09/2020AppendixFiled Joint Appendix. Nos. 81018/81172 Vol. 8 (SC)20-44820




12/09/2020AppendixFiled Joint Appendix. Nos. 81018/81172 Vol. 9 (SC)20-44821




12/09/2020AppendixFiled Joint Appendix. Nos. 81018/81172 Vol. 10 (SC)20-44822




12/09/2020AppendixFiled Joint Appendix. Nos. 81018/81172 Vol. 11 (SC)20-44824




12/09/2020AppendixFiled Joint Appendix. Nos. 81018/81172 Vol. 12 (SC)20-44825




12/09/2020AppendixFiled Joint Appendix. Nos. 81018/81172 Vol. 13 (SC)20-44826




12/09/2020AppendixFiled Joint Appendix. Nos. 81018/81172 Vol. 14 (SC)20-44827




12/09/2020AppendixFiled Joint Appendix. Nos. 81018/81172 Vol. 15 (SC)20-44830




12/10/2020MotionFiled Stipulated Motion to Redact Portions of Certain Exhibits in Joint Appendix and to Seal Certain Exhibits in Joint Appendix. Nos. 81018/81172 (SC)20-44897




12/15/2020Order/ProceduralFiled Order Granting Motion. The parties' joint motion to file portions of the appendix under seal and to redact certain portions is granted.  SRCR 7.  The clerk shall file the joint exhibits received on December 10, 2020, under seal. Nos. 81018/81172  (SC)20-45357




12/15/2020ExhibitFiled Joint Exhibits (SEALED) Nos. 81018/81172 (SC)


12/22/2020MotionFiled Stipulation for Extension of Time to File Answering Briefs (Each Respondent in Docket No. 81018 and Docket No. 81172).  Nos. 81018/81172.  (SC)20-46174




12/22/2020Notice/OutgoingIssued Notice - Stipulation Approved.  Respondents in Docket No. 81018 and Respondents in Docket No. 81172 Answering Briefs due:  February 8, 2021.  (SC)20-46178




12/29/2020Notice/IncomingFiled Appellant's Substitution of Attorneys.  Paul S. Padda, Esq. substituting in place and stead of J. Stephen  Peek, Esq.  Nos. 81018/81172.  (SC)20-46745




12/29/2020Notice/IncomingFiled Respondent's Substitution of Attorneys.  Paul S. Padda, Esq. substituting in place and stead of J. Stephen  Peek, Esq.  Nos. 81018/81172.  (SC)20-46746




01/29/2021MotionFiled Respondents' Joint Motion to Extend Time to File Answering Briefs. Nos. 81018/81172 (SC)21-02815




02/18/2021Order/ProceduralFiled Order Granting Motion.  Respondents shall have until March 10, 2021, to file and serve their respective answering briefs in these appeals.  Nos. 81018/81172.  (SC)21-04812




03/10/2021BriefFiled Appellant/Cross-Respondent's Answering Brief. Nos. 81018/81172(SC)21-07039




03/10/2021BriefFiled Respondents' Answering Brief. Nos. 81018/81172. (SC)21-07042




03/17/2021Notice/IncomingFiled Notice of Appearance of Amicus Counsel. Nos. 81018/81172 (SC)21-07717




03/17/2021MotionFiled Motion to Extend Time to File Amicus Brief. (Claggett & Sykes Law Firm) (First Request) Nos. 81018/81172 (SC)21-07718




03/17/2021Notice/IncomingFiled Notice of Appearance of Amicus Counsel In Supoort of Respondents. Nos. 81018/81172 (SC)21-07776




03/17/2021MotionFiled Motion for Extension of Time by SABA-LV, VIPI and Jay Bloom to File Motion for Leave to File Amicus Brief in Support of Respondents. Nos. 81018/81172. (SC)21-07777




03/23/2021MotionFiled Appellant's Opposition to Motions for Extension of Time to File Motion for Leave to File Amicus Brief of Claggett & Sykes Law Firm and South Asian Bar Associations of Las Vegas, Veterans in Politics International, Inc. and Jay Bloom. Nos. 81018/81172 (SC)21-08347




03/25/2021Notice/IncomingFiled Respondent's Notice of Change of Address.  Nos. 81018/81172 (SC)21-08639




03/30/2021MotionFiled Reply in Support of Motion for Extension of Time to File Motion for Leave to File Amicus Brief of Claggett & Sykes Law Firm. (First Request)Nos. 81018/81172 (SC)21-09258




03/30/2021MotionFiled Reply in Support of Saba-LV, VIPI and Jay Bloom's Motion for Leave to File Amicus Brief. Nos. 81018/81172.  (SC)21-09270




03/31/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant Ruth L. Cohan shall have until April 23, 2021, to file and serve the reply brief in case no. 81018.  Nos. 81018/81172.  (SC)21-09373




04/02/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellants in docket No. 81172 shall have until April 23, 2021, to file and serve their reply brief. (SC)21-09509




04/16/2021Order/ProceduralFiled Order Granting Motions.  Claggett & Sykes Law Firm and SABA-LV, VIPI, and Bloom shall have 14 days from the date of this order to file and serve motions for leave to file briefs of amicus curiae as well as the proposed briefs.  Cohen shall have 7 days from the date of the last-filed motion for leave to file a response containing any arguments in opposition to the motion for leave in addition to those raised in her opposition to the motion for extension of time. Cohen shall have 30 days from the date the order resolving the motions for leave to file briefs of amici curiae is filed to file any reply brief.  fn1[ Cohen objects to attorney Micah Echols representing potential amicus Claggett & Sykes.  The objection is unsupported by any affidavits or citation to authority.  This court thus takes no action on the objection.  The potential amicus parties state that other parties may join their briefs of amicus curiae.  Any parties who wish to join an amicus brief must also join the motion for leave to file an amicus brief or file a separate motion for leave to join the amicus brief.]  Nos. 81018/81172.  (SC)21-11101




04/16/2021OtherJustice Elissa Cadish disqualified from participation in this matter. Disqualification Reason: Voluntary Recusal. Nos. 81018/81172. (SC)


04/16/2021OtherJustice Abbi Silver disqualified from participation in this matter. Disqualification Reason: Parties. Nos. 81018/81172. (SC)


04/23/2021BriefFiled Respondent/Cross-Appellants' Reply Brief on Cross-Appeal. (81172) Nos. 81018/81172 (SC)21-11842




04/23/2021BriefFiled Appellant's Reply Brief. Nos. 81018/81172 (SC)21-11844




04/30/2021MotionFiled South Asian Bar Association of Las Vegas, Veterans in Politics International, Inc. and Jay Bloom's Motion for Permission to File Amicus Brief in Support of Respondents' Answering Brief. Nos. 81018/81172 (SC)21-12510




04/30/2021MotionFiled Motion for Permission to File Amicus Curiae Brief of Claggett & Sykes Law Firm. (In Support of Respondents) Nos. 81018/81172 (SC)21-12511




04/30/2021BriefFiled Amicus Brief of Claggett & Sykes Law Firm. (In Support of Respondents) (REJECTED PER 6/16/21 ORDER).  Nos. 81018/81172. (SC)


04/30/2021BriefFiled Amicus Brief of South Asian Bar Association of Las Vegas, Veterans in Politics International, Inc. and Jay Bloom.  (In Support of Respondents') Nos. 81018/81172 (SC)21-12513




05/07/2021MotionFiled Appellant's Opposition to Motion for Leave to File Amicus Curiae Brief of Claggett & Sykes Law Firm. Nos. 81018/81172 (SC)21-13213




05/07/2021MotionFiled Appellant's Opposition to Motion for Leave to File Amicus Curiae Brief of South Asian Bar Association of Las Vegas, Veterans in Politics International, Inc. and Jay Bloom. Nos. 81018/81172 (SC)21-13214




05/14/2021MotionFiled Reply in Support of Motion for Leave to File Amicus Curiae Brief of Claggett & Sykes Law Firm. Nos. 81018/81172.  (SC)21-14017




05/14/2021MotionFiled (Amicus) Reply to Ruth Cohen's Opposition to SABA-LV, VIPI and Jay Bloom's Motion For Leave to File Amicus Brief.  REJECTED PER NOTICE ISSUED 5/17/21).  (SC)


05/17/2021Notice/OutgoingIssued Notice of Rejection of Filed Document -  (Amicus) Reply to Ruth Cohen's Opposition to SABA-LV, VIPI and Jay Bloom's Motion For Leave to File Amicus Brief.  (SC)21-14079




05/18/2021MotionFiled Motion for Excess Pages, SABA-LV, VIPI and Jay Bloom's Motion for Leave to Exceed Page Limits of Reply or, in the Alternative, for Extension of Time to File a Conforming Reply. Nos. 81018/81172  (SC)21-14332




06/04/2021Order/ProceduralFiled Order Denying Motion.  Potential amici South Asian Bar Association of Las Vegas, Veterans in Politics International, and Jay Bloom have filed a motion for leave to file a reply in support of their motion for leave to file a brief of amicus curiae that exceeds 5 pages.  The motion is denied.  Potential amici shall have 7 days from the date of this order to file and serve a reply that complies with the 5-page limitation of NRAP 27(d)(2).  Failure to file a reply within 7 days will result in the disposition of the motion without a reply.  Nos. 81018/81172.  (SC)21-16108




06/09/2021MotionFiled Amicus Curiae Reply to Response to Ruth Cohen's Opposition to SABA-LV, VIPI and Jay Bloom's Motion For Leave to File Amicus Brief. Nos. 81018/81172 (SC)21-16545




06/17/2021Order/ProceduralFiled Order Regarding Motions to file briefs of Amicus Curiae. The South Asian Bar Association of Las Vegas (SABA-LV), Veterans in Politics International, Inc. (VIPI) and Jay Bloom, as well as Claggett & Sykes Law Firm have filed motions for leave to file briefs of amicus curiae in support of respondents in Docket No. 81018. The motions of SABA-LV, VIPI, and Jay Bloom is granted and the motion of Claggett & Sykes is denied. The clerk shall reject the amicus brief of Claggett & Sykes filed on April 30, 2021. The amicus brief of SABA-LV, VIPI, and Bloom was filed on April 30, 2021. Appellant in Docket No. 81018 shall have 7 days from the date of this order to file and serve a supplemental reply brief responding to the argument made in the amicus brief of SABA-LV, VIPI, and Jay Bloom. Nos. 81018/81172 (SC)21-17445




06/24/2021BriefFiled Appellant's Supplemental Reply Brief to Amicus Curiae. Nos. 81018/81172 (SC)21-18278




08/10/2021Case Status UpdateBriefing Completed/To Screening. Nos. 81018/81172. (SC).


10/18/2021Order/ProceduralFiled Order Scheduling Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter.  Accordingly, oral argument is scheduled for December 7, 2021, at 11:30 a.m. in Las Vegas.  Argument shall be limited to 30 minutes.  Nos. 81018/81172 (SC)21-29804




11/24/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-33773




11/30/2021Notice/IncomingFiled Notice of Appearance for Oral Argument. Nos. 81018/81172 (SC)21-34219




12/07/2021Case Status UpdateOral argument held this day before the en banc court. Case submitted for decision.  Nos. 81018/81172  (SC)


03/31/2022Opinion/DispositionalFiled Authored Opinion. "Reversed in part, vacated in part, and remanded." Before the Court En Banc. Author: Stiglich, J. Majority: Parraguirre/Hardesty/Stiglich/Pickering/Herndon. fn1 [The Honorable Elissa F. Cadish and the Honorable Abbi Silver, Justices, voluntarily recused themselves and took no part in the consideration of this appeal.] 138 Nev. Adv. Opn. No. 18. En Banc. Nos. 81018/81172. (SC).22-09999




04/25/2022RemittiturIssued Remittitur.  Nos. 81018/81172. (SC).22-12971




04/25/2022Case Status UpdateRemittitur Issued/Case Closed.  Nos. 81018/81172. (SC).


05/20/2022RemittiturFiled Remittitur. Received by District Court Clerk on April 26, 2022. Nos. 81018/81172. (SC)22-12971





Combined Case View